Citation Nr: 0529636	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-22 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected malaria.

2.  Entitlement to a disability rating greater than 10 
percent for service-connected residuals of the fracture of 
the second toe of the left foot.

3.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for residuals of dengue fever, 
has been received.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for toenail fungus.

6.  Entitlement to service connection for a low back 
disability.

7.  Entitlement to service connection for alcoholism, to 
include as secondary to service-connected psychiatric 
disorders.

8.  Entitlement to service connection for residuals of 
lymphogranuloma venerum (LGV).

9.  Entitlement to service connection for teeth problems.

10.  Entitlement to service connection for depression, to 
include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from December 2001, January 2002, and April 2003 rating 
decisions of the RO, which denied the benefits sought on 
appeal herein.  


In July 2005, the veteran testified at a hearing before the 
undersigned, which took place via video.  From his hearing 
testimony, it appears that the veteran is seeking service 
connection for a left ankle disability.  As the issue has not 
been adjudicated specifically, the Board REFERS it to the RO 
for initial adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

With the exception of the dental claim (issue #9), all other 
issues listed above are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence does not reflect current teeth 
problems.  


CONCLUSION OF LAW

Service connection for a disability of the teeth is not 
warranted for the purpose of entitlement to VA dental 
treatment or otherwise.  38 U.S.C.A. §§ 1110, 1712(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.381, 17.161 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA treatment records from 
December 2000 to December 2004; VA medical examination report 
dated in December 2000; statement from the veteran's sister 
dated in December 2000; and July 2005 hearing testimony.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board will focus on the most salient and relevant 
evidence, but the veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

Service Connection Teeth 

The veteran asserts that his teeth were falling out in 
service.  As he stated at his July 2005 hearing, "my teeth 
was falling out with no cavities just like my toenails."  He 
denied dental treatment since 1999.  On induction, cavities 
were noted.  The veteran's dental condition, however, was 
assessed as "Acceptable Type III."  From April to September 
1966, he received some dental treatment, and in October 1967, 
while in Vietnam, he was sent to receive dental treatment.  
Finally, he visited a dental clinic in January 1968.  The 
post-service medical evidence contains no reference to the 
teeth.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

Service connection for dental conditions for treatment 
purposes is granted as follows:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the 
purpose of establishing eligibility for outpatient 
dental treatment as provided in § 17.161 of chapter 38.

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty 
during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other inservice trauma, or whether the 
veteran was interned as a prisoner of war.

(c) In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered.  Treatment during 
service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted 
at entry, unless additional pathology developed after 
180 days or more of active service.

(d) The following principles apply to dental conditions 
noted at entry and treated during service: (1) Teeth 
noted as normal at entry will be service connected if 
they were filled or extracted after 180 days or more of 
active service; (2) teeth noted as filled at entry will 
be service connected if they were extracted, or the 
existing filling was replaced, after 180 days or more 
of active service; (3) teeth noted as carious but 
restorable at entry will not be service connected on 
the basis that they were filled during service.  
However, new caries that developed 180 days or more 
after such a tooth was filled will be service 
connected; (4) teeth noted as carious but restorable at 
entry, whether or not filled, will be service connected 
if extraction was required after 180 days or more of 
active service; (5) teeth noted at entry as 
nonrestorable will not be service connected, regardless 
of treatment during service; (6) teeth noted as missing 
in entry will not be service connected, regardless of 
treatment during service.

(e) The following will not be considered service 
connected for treatment purposes: (1) Calculus; (2) 
acute periodontal disease; (3) third molars, unless 
disease or pathology of the tooth developed after 180 
days or more of active service or was due to combat or 
inservice trauma; and (4) impacted or malposed teeth, 
and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or 
more of active service.

(f) Teeth extracted because of chronic periodontal 
disease will be service connected only if they were 
extracted after 180 days or more of active service. 

38 C.F.R. § 3.381.

The veteran has not alleged and the evidence does not reflect 
dental trauma, and there is no record of missing or broken 
teeth.  The total lack of evidence regarding current teeth 
problems or any reference to dental trauma or missing or 
broken teeth weighs against the veteran's claim, and it is 
denied.  Id.; 38 C.F.R. § 3.303.  A claim of service 
connection must be accompanied by medical evidence 
establishing that the claimant currently has the claimed 
disability.  Absent proof of a present disability, there can 
be no valid claim of service connection.  See, e.g., Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).  

VA regulations expressly prohibit service connection for 
purposes of compensation where the disability involves 
replaceable missing teeth.  In any event, with the weight of 
the evidence against any trauma prior to or resulting in 
removal of teeth, service connection for residuals of dental 
trauma is denied.  See Ortiz, supra (when the preponderance 
of the evidence is against a claim, the benefit of the doubt 
rule is not for application).  

Veterans Claims Assistance Act of 2000

Since the dental claim is the only claim being decided at 
this time, the following discussion applies only to that 
claim.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  VCAA is generally applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the veteran in February 2001 and January 
2005, which specifically mentioned the dental claim.  The 
Board notes other VCAA notice letters were sent to the 
veteran in , April 2004, May 2004, and November 2004, which, 
although not specifically identifying the dental claim, still 
contained important information such as what evidence is 
needed to substantiate a service connection claim in general 
and of VA's and the veteran's respective duties in developing 
a claim.  All these letters, in totality, advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein and of his and VA's respective duties 
for obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decisions on appeal and the 
statements of the case, he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1).  

The RO's letters did not specifically instruct the veteran to 
provide any relevant evidence in his possession.  However, he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of the dental 
claim.  When considering the notification letters, the rating 
decisions on appeal and the statements of the case, as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to this claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what VCAA seeks to achieve is to give the veteran notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file, as are his post-service VA treatment records.  He has 
alleged receiving treatment at other VA facilities, but 
requests to those facilities indicated that no records are 
available.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim of service connection for teeth 
problems.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
38 U.S.C.A. § 5103A(d).  A medical opinion, however, need 
only be obtained if (1) there is competent evidence of a 
current disability, and (2) evidence that the disability or 
symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  Because 
there is no current evidence, beyond the veteran's own 
assertions of teeth problems, of a present disability of the 
teeth, a dental examination need not be provided, and the RO 
did not err in failing to offer one.  Id.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the veteran is not 
prejudiced by the Board considering the merits of the claim 
in this decision.


ORDER

Service connection for teeth problems is denied.


REMAND

Initially, the Board apologizes to the veteran for the delay 
that this remand will necessarily entail.  The Board is 
seeking, to the extent possible, to grant the benefits sought 
herein, and additional evidence is needed in order to 
accomplish that end.  For this reason, unfortunately, a 
remand to the RO cannot be avoided.

First, a remand is required to satisfy due process 
requirements.  The statement of the case (SOC) that last 
addressed these claims was issued in July 2003.  However, 
since that time, the veteran has received additional 
outpatient treatment, as shown by VA records obtained by the 
RO.  If a SOC is prepared before the receipt of further 
evidence, a supplemental statement of the case (SSOC) must be 
issued to the veteran, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant 
to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this 
case, the newly obtained evidence was not duplicative of 
evidence already associated with the claims file, and it is 
relevant to many, if not all, of these issues because it 
shows current objective findings and the veteran's 
contentions.  Therefore, in accordance with 38 C.F.R. 
§ 19.37(a), the case is returned to the RO for consideration 
and the issuance of a supplemental statement of the case.



Malaria

The veteran's service-connected malaria was last examined 
almost five years ago, and the December 2000 examination 
report is rather cursory.  The examiner noted the veteran's 
various complaints and then merely diagnosed history of 
malaria, without providing a medical opinion as to whether 
any of the veteran's complaints (i.e., high fever, night 
sweats, dizziness, etc.) can reasonably be attributed to the 
prior malaria.  The RO, therefore, should schedule a VA 
malaria examination to determine all current manifestations 
and residuals of the veteran's service-connected malaria.  
The examiner should comment of the severity and frequency of 
each residual identified.

Toe fracture

The Board notes that the veteran's service-connected second 
toe disability was also last examined almost five years ago.  
In March 2004, a VA examiner opined that the veteran could 
not walk 100 feet without stopping to rest, but there was no 
indication what medical condition resulted in such 
impairment.  The veteran alleges it is because of his toe 
fracture with arthritis.  The RO should schedule a VA 
orthopedic examination.  The examiner must enumerate all 
symptoms and manifestations of the veteran's service-
connected left second toe disability.  The frequency and 
severity of each manifestation must be discussed.  The extent 
of any incoordination, weakened movement and fatigability on 
use due to pain must also be described by the examiner.

PTSD

At his hearing, the veteran testified that he was receiving 
psychiatric counseling at the Vet Center.  These records are 
not in the file.  The RO should obtain all Vet Center 
treatment records and associate them with the claims file.



The RO denied this claim stating that a diagnosis of PTSD had 
not been rendered.  Although that is technically correct, a 
February 2001 treatment record indicates that it is 
"probable" that the veteran has PTSD.  Considering his 
receipt of a combat medal (the Combat Infantryman Badge), it 
is more than reasonable to provide him a VA examination to 
determine whether he does have PTSD as a result of his combat 
military service.

Alcoholism/depression

As part of the above requested VA psychiatric examination, 
diagnoses should be provided for all the veteran's 
psychiatric disorders, to include any substance abuse.  Next, 
the examiner should provide an opinion regarding the etiology 
of each such disability diagnosed to include the relationship 
between any acquired psychiatric disorder diagnosed and the 
veteran's service-connected physical disabilities.  The 
veteran maintains that his alcoholism is a result of his 
psychiatric disabilities, to include the claimed PTSD. 

Toenail fungus

On several occasions in service, the veteran had warts 
removed from his feet.  He claims to have fungal growths on 
the feet/toes currently.  Considering the in-service 
treatment for the feet, the RO, therefore, should schedule a 
VA dermatologic examination for a diagnosis of all 
dermatologic conditions of the feet/toes and for an opinion 
regarding the etiology of each condition diagnosed.  

Sexually transmitted disease

The claim as considered by the RO was service connection for 
an "unspecified sexually transmitted disease," and the RO 
denied the claim stating the service medical records showed 
no treatment for such a disease.  In fact, the service 
medical records show extensive treatment for LGV - 
lymphogranuloma venerum.  The veteran has submitted treatise 
evidence indicating that LGV is an uncommon sexually 
transmitted disease, which can result in various 
symptoms/medical conditions.  Since the veteran's service 
medical records document treatment for LGV, VA is required to 
provide him an examination to determine whether any of his 
current complaints or disorders are a residual of this 
disease.

Low back disability

The veteran argues that LGV infection can result in systemic 
diseases, such as arthritis, and has submitted treatise 
evidence indicating such.  Therefore, as part of the above 
requested VA examination, the examiner should also provide an 
opinion regarding whether the veteran's low back arthritis is 
a residual of LGV.  

In the alternative, the veteran claims that his low back 
disorder is the result of his service-connected residuals of 
a toe fracture.  The examiner should also indicate the 
relationship, if any, between it and the service-connected 
left second toe disability.

At his hearing, the veteran indicated that he received all of 
his health care at VA and that he had medical appointments 
several times a month.  The RO, therefore, should associate 
with the claims file all VA clinical records, so that 
consideration of all claims will be fully informed.  Although 
some records are associated with the claims file by virtue of 
the veteran's submissions, the last time the RO actually 
requested records was in February 2001.  It is not known 
whether the veteran has submitted every record since 2001 
relevant to these claims, so VA must ensure that the records 
on file are complete. 

Accordingly, the case is REMANDED RO via the AMC for the 
following development:

1.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to these claims.

2.  The RO should associate with the 
claims file all VA clinical records dated 
from 2001 to the present.  

3.  The RO must associate with the claims 
file all Vet Center treatment records.

4.  After obtaining the above evidence, 
to the extent available, the RO must 
schedule a VA psychiatric examination for 
a diagnosis of all acquired psychiatric 
disorders from which the veteran suffers, 
to include PTSD, if present.  Next, the 
examiner should provide an opinion 
regarding the etiology of each such 
disability diagnosed to include the 
relationship between any acquired 
psychiatric disorder diagnosed and the 
veteran's service-connected physical 
disabilities.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

5.  After obtaining the VA treatment 
records, to the extent available, the RO 
should schedule a VA infectious diseases 
examination to determine the residuals, 
if any, of the veteran's in-service LGV 
infection.  The examiner should also 
provide an opinion regarding whether the 
veteran's low back arthritis is a 
residual of LGV. 

If the examiner determines that other 
examinations are needed to fully 
determine whether the veteran currently 
has any residuals of LGV, then such 
examinations must be scheduled.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

6.  After obtaining the VA treatment 
records, to the extent available, the RO 
should schedule a VA dermatologic 
examination for a diagnosis of all 
dermatologic disorders of the feet/toes 
and for an opinion regarding the etiology 
of each such condition diagnosed.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

7.  After obtaining the VA treatment 
records, to the extent available, the RO 
must schedule a VA malaria examination to 
determine whether the veteran suffers 
from any residuals of malaria.  If so, 
such residuals and the severity thereof 
must be discussed.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

8.  After obtaining the VA treatment 
records, to the extent available, the RO 
must schedule a VA orthopedic 
examination.  The examiner must enumerate 
all symptoms and manifestations of the 
veteran's service-connected left second 
toe disability.  The frequency and 
severity of each manifestation must be 
discussed.  The extent of any 
incoordination, weakened movement and 
fatigability on use due to pain must also 
be described by the examiner.  

Regarding the veteran's low back 
disability, the examiner should provide 
an opinion regarding the relationship, if 
any, between it and the service-connected 
left second toe disability.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

9.  The RO should readjudicate the issues 
on appeal, with consideration of all 
evidence received since the statement of 
the case of July 2003.  If the benefits 
sought on appeal remain denied, the 
veteran should be issued a supplemental 
statement of the case.  The veteran and 
his representative should be given the 
opportunity to respond to the 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


